DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of DNA characteristics of base substitution signatures, rearrangement signatures and insertion/deletion signatures from Species Group I, the species of information used in the interpreted profile of identifying mutational characteristics informative of targetable pathophysiological processes from Species Group II, and the species of using the method of claim 1 of determining a prognosis of a tumor  in the reply filed on 21 March 2022 is acknowledged.
No claims are withdrawn. Election was made without traverse in the reply filed on 21 March 2022.

Status of Claims
Claims 1-2, 4, 6, 12, and 16-26 are pending.
Claims 1-2, 4, 6, 12, and 16-26 are rejected.
Claims 1-2, 4, 6, 16, and 19-23 are objected to

Priority
Applicant’s claim for the benefit of a prior-filed application, PCT/EP2017/060298 filed 28 April 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. GB1703903.3 filed 10 March 2017 and G1607635.8, filed 01 May 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, the effective filing date of the claimed invention is 01 May 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 Feb. 2019, 03 Aug. 2020, 18 June 2021, and 17 Dec. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings received 26 Oct. 2018 are objected to for the following reasons:
figures 1-13 fail to comply with 37 CFR 1.84(u)(1) because view numbers must be preceded by the abbreviation "FIG.". The drawings should be relabeled “FIG. 1”, “FIG. 2”, etc;
figures 3-6, 8-10, 12, and 13 fail to comply with 37 CFR 1.84(u)(1) because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Therefore, the figures should be relabeled FIG. 3A, FIG. 3B, FIG. 4A, FIG. 4B. FIG. 4C, etc;
the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S102” has been used to designate both “determine presence or absence of base substitution signatures…” in FIG. 1 and “Filter germline and/or artefactual rearrangement calls” in FIG. 2;
the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S103” has been used to designate both “generate probabilistic score…” in FIG. 1 and “generate rearrangement catalogue” in FIG. 2;
the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S104” has been used to designate both “compare generated score to threshold” in FIG. 1 and “perform rearrangement classification” in FIG. 2;
the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S105” has been used to designate both “Predict whether tumor is BRCA proficient or deficient” in FIG. 1 and “determine the set of rearrangement signatures present and their contributions” in FIG. 2;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #S101, S102, S103, S104, and S105 in FIG. 1 and Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure received 26 Oct. 2018 is objected to because of the following informalities: 
Pg. 12, line 14 refers to “Fig. 1C”. However, there is not figure 1C in the drawings. Reference to “FIG. 1C” should be deleted or corrected to refer to the correct Figure.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pg. 20, line 27 and pg. 27, lines 20, 22, and 24. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 1-2, 4, 6, 16-17, and 19-23 are objected to because of the following informalities:  
Claim 1 recites “the method including three or more of the following steps a) to e): a) determining…; b) determining…; c) determining…; d) determining…; e) identifying…; and based on…”, which is a grammatical error and should include an “and” after the penultimate member of the list of steps a) to e), to recite “…d) determining…; and e) identifying….; and based on…”;
Claims 2 and 19 recite “…ii) determining the contributions…to said mutational catalogue by…representing the difference between the mutations in said catalogue…”. To clarify that “the mutations in said catalogue” refers to the mutations in said mutational catalogue, rather than the catalogue of base signatures, the claims should be amended to recite “…representing the difference between the mutations in said mutational catalogue…”;
Claim 2 recites “…i) cataloguing…, and ii) determining…, and iii) if the scalar…”, which is a grammatical error and should only include an “and” after the penultimate member of the list, to recite “…“…i) cataloguing…, ii) determining…, and iii) if the scalar…”
Claims 2 and 19 recite “…ii) determining the contributions of known rearrangement signatures…between the rearrangement mutations in said catalogue…”. To clarify that “said catalogue” refers to the catalogue of rearrangement signatures, the claims should be amended to recite “…between the rearrangement mutations in said catalogue of rearrangement signatures”.
Claims 4, 20, and 22 recite “…b) identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient by performing two or more of the following steps: i) determining…; ii) determining…; iii) determining…; and iv) determining…; generating…”.  To clarify that the claims require performing two or more of steps i) and iv) and performing the generating step, the claims should be amended to recite “…b) identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient by performing two or more of the following steps i) through iv):…..; and iv) determining….; and generating…”.
Claims 6 and 23 recite “…identifying the presence of mis-match repair (MMR) deficiency in the sample by using the presence or absence of base substitution signatures and indel signatures…”. To clarify that the identification of MMR is based on the presence or absence of the signatures in the sample, the claims should be amended to recite “…using the presence or absence of base substitution signatures and indel signatures in the sample…”.
Claims 16-17 recite “…performs/perform three or more of the following steps a) to e): a) determining…; b) determining….; c) determining… d) determining…. e) determining… and based on…”, which is a grammatical error and should include semicolons following steps, c), d), and e), and an “and” between steps d) and e), such that the claim recites “…performs three or more of the following steps a) to e): a) determining…; b) determining….; c) determining…; d) determining….; and  e) determining…; and based on…”.
Claim 21 recites “…steps a) to e): a) determining…; b) determining…; c) determining… d) determining…; e) identifying…”, which is a grammatical error and should include an “and” after the penultimate member of the list to recite “…steps a) to e): a) determining…; b) determining…; c) determining… d) determining…; and e) identifying….”.
Appropriate correction is required.

Claim Interpretation
Claims 2 and 19 recite “…putative recurrently mutated non-coding sites”. Applicant’s specification at pg. 21, lines 18-19 discloses non-coding somatic driver mutations were searched for in regions with more mutation than expected by chance. Furthermore, one of ordinary skill in the art would understand a recurrent gene mutation is a gene that harbors mutations more frequently than expected by chance, and that a putative gene refers to a segment of DNA believed to be a gene. Accordingly, the limitation “…putative recurrently mutated non-coding sites” is interpreted to mean non-coding sites in putative genes that are mutated more frequently than expected by chance.
Claim 18 recites “A method of treating a cancer patient comprising administering a cancer therapy to the patient that is selected based on an interpreted profile…, wherein said interpreted profile is constructed by the method of claim 1, thereby identifying the cancer therapy for the patient”. Claim 18 is interpreted to require administering a cancer therapy to the patient, and the limitation regarding how the cancer therapy is selected based on an interpreted profile constructed by the method of claim 1”, is interpreted to be a product by process limitation that serves to define the process in which the cancer therapy was previously selected, but a step of selecting the cancer therapy is not required within the metes and bounds of the claims. See MPEP 2113.
Claim 18 recites “A method of treating a cancer patient comprising administering a cancer therapy to the patient that is selected based on an interpreted profile…, thereby identifying the cancer therapy for the patient.” The limitation regarding “thereby identifying the cancer therapy for the patient” is interpreted to recite an intended result of the previous selection of the cancer therapy based on the interpreted profile, but a step of identifying the cancer therapy is not required by the claims.
Claim 21 recites “A method of treating a cancer patient comprising administering a cancer therapy to the patient that is selected based on an interpreted profile…, wherein said interpreted profile has been constructed by…”. As discussed above for claim 18, claim 21 is interpreted to require a step of administering a cancer therapy to the patient, but the limitation regarding how the cancer therapy was previously selection based on an interpreted profile, and how the interpreted profile was previously constructed is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 25 recites “…wherein each of a)-e) are detected using massively parallel sequencing”. Claim 1, from which claim 25 depends, recites the method includes three or more of “a) determining a catalogue of base substitution signatures which are present in the sample; b) determining a catalogue of rearrangement signatures which are present in the sample; c) determining a catalogue of insertion/deletion signatures which are present in the sample; d) determining the overall copy number profile in the sample; e) identifying putative driver mutations present in the sample”. Because claim 1 only requires determining/identifying the various signatures, copy number profile, and mutations in the sample, but does not require physically detecting the signatures, copy number, and mutations in the sample, claim 25 is interpreted to further limit how the mutations/copy numbers were previously detected within the sample, prior to determining the catalogues of signatures, copy number profile, and driver mutations, but a step of performing massively parallel sequencing is not required within the metes and bounds of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4, 6, 12, and 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 16-17, and 21 and claims dependent therefrom, are indefinite for recitation of “….based on said determinations and identifications, constructing/constructs an/the interpreted profile…”. Claims 1, 16-17, and 21 previously recite “including/performs/comprising three or more of the following steps a) to e): a) determining…; b) determining…; c) determining…; d) determining…; e) identifying…”. Therefore, there is lack of antecedent basis for “said…identifications” given claims 1, 16-17, and 21 do not recite multiple identifying steps. Furthermore, it’s unclear if the claims intend for the step of constructing an interpreted profile to be required to based on both the determinations and the identification, or if the constructing step can be based on any three (or more) of the steps a) to e), which could include all determinations. As such, the metes and bounds of the claims are unclear. To overcome the rejection, claim 1 could be amended to recite “…a) determining…; b) determining…; c) determining…; d) determining…; e) determining putative driver mutations present in the sample; and based on said three or more determinations, constructing an interpreted profile…”, or similarly, “…a) determining…; b) determining…; c) determining…; d) determining…; e) identifying putative driver mutations present in the sample; and based on said three or more of the determinations and identification, constructing an interpreted profile…”. Claims 16-17 and 21 could be amended similarly.
Claims 2 and 19 are indefinite for recitation of “g)…a biologically useful over-arching summary of the sample”. It’s unclear what embodiments of an over-arching summary of the sample would fall within the metes and bounds of a “biologically useful” over-arching summary of the sample. That is, it’s unclear which types of information pertaining to the sample would be considered “biologically useful” (e.g. tumor grade, histology type, size?). Furthermore, Applicant’s specification does not serve to clarify the metes and bounds of “biologically useful” such that one of ordinary skill in the art could ascertain the metes and bounds of the term. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, a “biologically useful over-arching summary of the sample” is interpreted to refer to any over-arching summary of the sample pertaining to the biology of the sample.
Claims 2 and 19 are indefinite for recitation of “…h)…identifying mutational characteristics…that are informative of pathophysiological processes that are targetable including signatures relating to the immunological responses or other DNA damage response processes”. It’s unclear which pathophysiological processes are included within the metes and bounds of “pathophysiological processes that are targetable” because the claim does not set forth what the processes are being targeted for (e.g. therapy?, analysis?). As such, it’s unclear if the claims intend for “immunological responses or other DNA damage response processes” to necessarily be pathophysiological processes that are targetable, given they are related to cancer, or if only a subset of immunological responses or other DNA damage response processes are targetable. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean that immunological responses or other DNA damage response processes are pathophysiological processes that are targetable. 
Claims 2 and 19 are indefinite for recitation of “h)…the immunological responses”. There is insufficient antecedent basis in the claim because claims 1 and 18, from which claims 2 and 19 respectively depend, do not recite any immunological responses. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the claims can be amended to recite “.h)…relating to immunological responses or to other DNA damage….”.
Claims 2 and 19 are indefinite for recitation of “…i) cataloguing the somatic mutations…” within the steps of “i) obtaining the catalogue of base substitution signatures” and “i) obtaining the catalogue of rearrangement signatures”. There is insufficient antecedent basis in the claim because claims 1 and 18, from which claims 2 and 19 respectively depend, do not recite any somatic mutations. As such, the metes and bounds of the claims are unclear. To overcome the rejection the claims can be amended to recite “…i) cataloguing somatic mutations in said sample…” in both obtaining steps.
Dependent claims 2 and 19 are indefinite for recitation of “…ii) determining the contributions of known mutational signatures to said mutational catalogue…”. It’s unclear which mutational signatures would fall within the metes and bounds of “known mutational signatures”. For example, it’s unclear who or when the mutational signatures were known by. That is, it’s unclear if known mutational signatures are intended to refer to mutational signatures known by the inventor or known by anyone. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean “determining the contributions of mutational signatures to said mutational catalogue…”.
Claims 2 and 19 are indefinite for recitation of “…ii)…the difference between the mutations in said catalogue and the mutations expected from a combination of said plurality of known mutational signatures scaled by said scalar factors”. While the claims recite determining the contributions of “known mutational signatures” to the mutational catalogue, it’s unclear what mutations would be expected from a combination of the known mutational signatures. For example, it’s unclear if the difference is intended to be between the mutations and a combination of mutations from the known mutational signatures, or if the difference is intended to be between mutations not within the known mutational signatures but “expected” from (i.e. related to) the mutational signatures. As such, the metes and bounds of the claims are unclear. 
Claims 2 and 19 are indefinite for recitation of “…ii) determining the contributions of known rearrangement signatures…”. It’s unclear which rearrangement signatures would fall within the metes and bounds of “known rearrangement signatures”. For example, it’s unclear who or when the rearrangement signatures were known by. That is, it’s unclear if known rearrangement signatures are intended to refer to mutational signatures known by the inventor or known by anyone. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean “determining the contributions of rearrangement signatures to said mutational catalogue…”.
Claims 2 and 19 are indefinite for recitation of “ii)…computing the cosine similarity…”. There is insufficient antecedent basis for this limitation in the claim, because claims 2 and 19, nor claims 1 and 18, from which claims 2 and 19 depend, recite a cosine similarity. To overcome the rejection, the claims should be amended to recite “ii)…computing a cosine similarity”.
Claims 2 and 19 are indefinite for recitation of “…determines whether one or more of the cancer genes listed in FIG. 3B are present or not”. It’s unclear which genes are listed in FIG. 3B, given FIG. 3B is not included in the claims. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). To overcome the rejection, the list of genes in FIG. 3B should be included in the claims.
Claims 4, 20, and 22 are indefinite for recitation of “…a)…determining the presence or absence of a plurality of base substitution signatures, rearrangement signatures and insertion/deletion (indel) signatures in the sample and copy number profiles for the sample”. Due to the lack of commas in the above limitation, it’s unclear if the claims intend to require determining the presence or absence of each of the base substitution signatures, rearrangement signatures, insertion/deletion signatures, and copy number profiles in the sample, or if the claims intend to require determining the presence or absence of the base substitution signatures, rearrangement signatures, and insertion/deletion signatures in the sample, and determining copy number profiles for the sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to require either of the above interpretations. If Applicant intends to require determining the presence or absence of the three types of signatures and further determining copy number profiles for the sample, to overcome the rejection, the claims can be amended to recite “…determining the presence or absence of a plurality of base substitution signatures, rearrangement signatures, and insertion/deletion (indel) signatures in the sample, and determining copy number profiles for the sample”. It is noted the similarly recite limitation in the subsequent generating step should also be amended in the same way to overcome the rejection.
Claim 12 is indefinite for recitation of “…a) classifying a plurality of patients…based on the profile constructed from a DNA sample obtained from a tumour or blood in each patient by the method of claim 1”. First, there is insufficient antecedent basis for “the profile constructed…in each patient by the method of claim 1”, because the claim does not previously recite “a profile constructed..”. Furthermore, claim 1 recites “A method of characterising a DNA sample obtained from a tumour of a patient, the method including…”. Therefore, it’s unclear if the claim requires the profile to be constructed from a DNA sample of a tumour of a patient, given the claim recites the profile is constructed by the method of claim 1, or if the profile can be constructed from a blood sample of a patient. If Applicant intends for the profile to be able to be constructed from a blood sample, it’s unclear what steps are intended to be required in constructing the profile based on the limitation “by the method of claim 1”, given claim 1 requires the sample is a tumour sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, the profile is interpreted to be constructed from a tumour in each patient, as is required by the method of claim 1. To overcome the rejection, the claim could be amended to recite “…a)…based on a profile constructed from a DNA sample obtained from a tumour in each patient by the method of claim 1”.
Claims 16-17 are indefinite for recitation of “…a) determining…which are present in the sample” and “…constructs/construct an interpreted profile of the tumour”. There is insufficient antecedent basis for “the sample” and “the tumour” in the claims because claim 16-17 do not previously recite “a sample” or “a tumour”. Furthermore, based on the interpreted profile being of “the tumour”, it’s further unclear if claims 16-17 intend for the sample to be a tumour sample, or if the sample can be any type of sample; if Applicant intends for the sample to be any type of sample, then it’s further unclear in what way the interpreted profile is of a tumour, based on determinations and identifications from any sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, the sample is interpreted to refer to a sample of a tumour. 
Claim 19 is indefinite for recitation of “The method according to claim 18, further comprising the steps of: f) identifying putative recurrently mutated non-coding sites, and using the…sites in constructing the interpreted profile; and/or g) obtaining a biologically useful over-arching summary…., and using the obtained summary in constructing the interpreted profile; and/or h) identifying mutational characteristics…and using the identified characteristics in constructing the interpreted profile; and/or i) obtaining the catalogue of base substitution signatures by:…and/or i) obtaining the catalogue of rearrangement signatures by:…and/or wherein the step of identifying driver mutations…determines whether one or more of the breast cancer genes…are present or not”. Accordingly, claim 19 recites that the method of claim 18 further comprises performing various steps used in constructing the interpreted profile; however, claim 18 only requires administering a cancer therapy to the patient that was previously selected based on an interpreted profile from the patient, but does not require a step of constructing the interpreted profile within the metes and bounds of the claim. As such, it’s unclear if claim 19 intends to further limit the process in which the interpreted profile was previously constructed, or if claim 19 intends to require that the steps relating to the construction of the interpreted profile (e.g. steps f)-h) and/or i) are performed. If Applicant intends for claim 19 to require that the recited steps are performed, then it’s further unclear if the claim intends to require constructing the interpreted profile, or if the interpreted profile was previously constructed, as recited in claim 18. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 19 is interpreted to further limit the process in which the interpreted profile was previously constructed.
Claim 23 is indefinite for recitation of “The method of claim 21, wherein the method further includes the steps of: (f) identifying the presence of mis-match repair (MMR) deficiency in the sample…, and using this identification in constructing the interpreted profile”. Claim 21, from which claim 24 depends, recites “A method of treating a cancer patient comprising administering a cancer therapy to the patient that is selected based on an interpreted profile…, wherein said interpreted profile has been constructed by characterising…, the method of characterising the DNA sample comprising…”. Therefore, claim 21, from which claim 24 depends, requires administering a cancer therapy to a patient that has been previously selected based on an already constructed interpreted profile; however, claim 21 does not require constructing the interpreted profile. It’s unclear if claim 24 intends to require that the method of claim 21 further comprises identifying the presence of MMR deficiency, or if the claim intends to require that the method of characterising the DNA sample further comprises identifying the presence of MMR deficiency, given this identification is then used in constructing the interpreted profile, which is not required to occur. If Applicant intends for claim 24 to require that claim 21 further comprises a step of identifying MMR deficiency in the sample, then it’s further unclear in what way the identifying step is used in constructing the interpreted profile, given the interpreted profile has already been constructed within the metes and bounds of the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 24 is interpreted to mean “The method of claim 21, wherein the method of characterising the DNA sample further comprises…”, such that the claim further limits the process in which the interpreted profile was previously constructed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6, 12, and 16-17, 20, 22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, and 16-17 being representative) is directed to a method and product of characterising a DNA sample and a method using a profile constructed from a DNA sample. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 16-17 recite the following steps which fall under the mental processes groupings of abstract ideas:
three or more of the following steps a) to e):  a) determining a catalogue of base substitution signatures which are present in the sample; b) determining a catalogue of rearrangement signatures which are present in the sample; c) determining a catalogue of insertion/deletion signatures which are present in the sample; d) determining the overall copy number profile in the sample; e) identifying putative driver mutations present in the sample; and
based on said determinations and identifications, constructing/ to construct an interpreted profile of the tumour, and
selecting the patient for treatment with a cancer therapy (claim 1 only).
Claim 12 recites the following steps which fall under the mental processes groupings of abstract ideas:
a) classifying a plurality of patients undergoing treatment for cancer, or participating in a clinical trial, the method comprising allocating patients to groups based on the profile constructed from a DNA sample obtained from a tumour or blood in each patient by the method of claim 1; and/or
b) selecting a patient for a clinical trial of a cancer therapy comprising characterising a DNA sample obtained from a tumour in said patient using a method according to claim 1; and determining whether or not the patient is suitable for the clinical trial on the basis of the profile constructed for that patient; and/or
c) classifying patients who have completed a clinical trial or course of treatment comprising characterising a DNA sample obtained from a tumour in each of said patients by the method of claim 1; and correlating the interpreted profile obtained for each patient with the clinical outcome of the trial or treatment; and/or
 d) determining a prognosis of a tumour comprising characterising a DNA sample obtained from said tumour using the method of claim 1; and determining the prognosis from the interpreted profile.
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, the broadest reasonable interpretation of claim requires analyzing already generated sequencing data to determine a plurality of base substitution signatures, rearrangement signatures, and insertion/deletion signatures present in the sample, which is recited at a high level of generality such that nothing precludes the steps from being practically performed in the mind. Similarly, the steps of determining an overall copy number in the sample and identifying putative driver mutations involves analyzing already generated sequencing data, and thus can be practically performed in the mind for the same reasons discussed regarding the various signatures. Claims 1 and 16-17 require constructing an interpreted profile based on these determinations and identification, which involves analyzing (i.e. interpreting) and organizing the determined signatures and profile to create a profile, which amounts to a mere analysis of data. Claim 1 additionally requires selecting a patient for treatment with a cancer therapy which involves making a decision to treat the patient with a cancer therapy, which is a mental process. Regarding claim 12, the steps of characterizing a DNA sample obtained from a tumor using the method of claim 1 recites the same mental process steps discussed above for claim 1, and further recites determining a prognosis from the interpreted profile, which involves analyzing the contents of the profile to determine a prognosis and can be practically performed in the mind. Further regarding claim 12, the step of allocating patients to groups based on interpreted profiles of these  patients involves analyzing the interpreted profiles and grouping patients together based on similarities between the profiles, which can be practically performed in the mind. Last, the step of characterising a DNA sample obtained from a tumour using the method of claim 1 and determining whether the patient is suitable for a clinical trial involves analyzing the interpreted profile to determine of the characteristics of the profile align with a clinical trial, which can be practically performed in the mind.  That is, there is nothing in the claims that precludes the steps from being practically performed in the mind, and therefore, the claims recite a mental process.
Dependent claims 2, 4, 6, 20, 22, and 24-26 further recite an abstract idea. Dependent claim 2 further recites the mental process of identifying putative recurrently mutated non-coding sites, obtaining an over-arching summary of the sample, and/or identifying mutational characteristics in the sample, and using these in the construction of the interpreted profile. Alternatively, claim 2 further recites the mental process of determining the catalogue of base substitution signatures by: cataloguing somatic mutations to produce a mutational catalogue, determining contributions of known mutational signatures to said mutational catalogue, and including mutational signatures with a scalar factor above a predetermined threshold in the catalogue of base substitution signatures, and/or obtaining the catalogue of rearrangement signatures by: cataloguing somatic mutations to produce a rearrangement catalogue, determining contributions of known rearrangement signatures to the rearrangement catalogue, and then including rearrangement signatures with a proportion/number of rearrangements exceeding a predetermined threshold in the catalogue of rearrangement signatures. Claim 2 further recites the mathematical concept of determining a scalar factor for each of a plurality of said known mutational signatures which together minimize a function representing the difference and/or computing the cosine similarity between the rearrangement mutations. Alternatively, claim 2 recites the mental process of determining whether one or more of the cancer genes listed in Fig. 3B are present or not. Dependent claims 4, 20, and 22 further recite the mental process of determining the presence or absence of a plurality of base substitution, rearrangement, and indel signatures in the sample, determining copy number profiles for the sample, generating a probabilistic score based on the presence or absences of the various signatures and the copy number profile, and identifying whether the sample has a high or low likelihood of being HR deficient based on the probabilistic score. Alternatively, claims 4, 20, and 22 recite the mental process of performing two or more of determining the presence or absence of a base substitution signature, determining the presence or absence of a rearrangement signatures, determining the presence or absence of an indel signature, and determining a copy number profile, generating a probabilistic score from these determinations, and then identifying whether the sample has a high or low likelihood of being HR deficient based on the probabilistic score. Dependent claim 6 further recites the mental process of identifying the presence of mis-match repair using the presence or absence of base substitution signatures and indel signatures and using this in constructing the interpreted profile. Dependent claim 24 further recites the mental process of performing the method of characterising the DNA sample (using the same steps recited above in claim 1). Dependent claim 25 further recites the mental process of analyses of the recited signatures to be present in a DNA sample from a breast cancer tumor. Dependent claim 26 further recites the mental process of determining the various signatures, copy number profile, and driver mutations in steps a)-e) from a DNA sample from a biopsy.
 Therefore, claims 1-2, 4, 6, 12, and 16-17, 20, 22, and 24-26 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-2, 4, 6, 12, and 24-25 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 16-17 include:
a non-transitory memory storing a computer program (claim 16); and
a computer having a processor comprising the computer program product of claim 16 (claim 17).
The additional elements of a non-transitory memory and a computer comprising a processor and non-transitory memory are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
The additional element of claim 20 includes:
administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein said interpreted profile is constructed by the method of claim 1, thereby identifying the cancer therapy for the patient
The additional element of claim 22 includes: 
administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein said interpreted profile has been constructed by characterising a DNA sample obtained from a tumour of a patient, the method of characterising the DNA sample comprising….(including the remaining limitations).
The additional element of claims 20 and 22 of administering a cancer therapy selected based on an interpreted profile of a tumor from the patient does not integrate the recited judicial exception pertaining to identifying whether the sample has a high or low likelihood of being HR deficient because whether the sample has a high or low likelihood of being HR deficient is not used in the determination of the cancer therapy administered to the patient. Therefore, the step of administering the cancer therapy amounts to insignificant extra-solution activity that does not integrate the recited judicial exception into a practical application. Furthermore, even if the claims did require that the cancer therapy was selected based on the sample having a high or low likelihood of being HR deficient, the selected treatment is not particular, nor do the claims specify how the HR deficient status is used to select the treatment. Instead, the claims would require administering a “cancer therapy” to a patient with cancer that was broadly selected based on the HR deficiency status, which is instead merely instructions to “apply” the exception in a generic way. The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See MPEP 2106.04(d)(2).
The additional element of claim 26 includes:
massively parallel sequencing of a normal, non-tumor sample from the patient.
The step of performing massively parallel sequencing of a normal, non-tumor sample amounts to insignificant extra-solution activity because the limitation only serves to collect sequencing data from a normal sample, which is not sufficient to integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 4, 6, 12, and 16-17, 20, 22, and 24-26 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
The additional elements of claims 16-17 include:
a non-transitory memory storing a computer program (claim 16); and
a computer having a processor comprising the computer program product of claim 16 (claim 17).
The additional elements of a non-transitory memory and a computer comprising a processor and non-transitory memory are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional element of claim 20 includes:
administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein said interpreted profile is constructed by the method of claim 1, thereby identifying the cancer therapy for the patient
The additional element of claim 22 includes: 
administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein said interpreted profile has been constructed by characterising a DNA sample obtained from a tumour of a patient, the method of characterising the DNA sample comprising….(including the remaining limitations).
The additional element of administering a cancer therapy to the patient is well-understood, routine, and conventional. This position is supported by Stratton (Exploring the Genomes of Cancer Cells: Progress and Promise, 2011, Science, 331, pg. 1553-1558). Stratton reviews how genomic information is used in diagnosis and therapy of disease, including cancer (Abstract), and discloses a plurality of cancer drugs that are administered to cancer patients and selected based on mutated cancer genes (pg. 1555, col. 4; pg. 1557, col. 2, para. 2). Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception.
The additional element of claim 26 includes:
massively parallel sequencing of a normal, non-tumor sample from the patient.
The step of performing massively parallel sequencing of a normal, non-tumor sample is well-understood, routine, and conventional. This position is supported by Stratton, which reviews how genomic information is used in diagnosis and therapy of disease, including cancer (Abstract), and discloses that genomic DNA from a cancer and from normal tissue of the same person, is fragmented and hundreds of millions of fragments are sequenced (i.e. massively parallel sequencing of a non-tumor sample) (pg. 1554, col. 1, para. 2). Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garassino (Personalised Cancer Medicine: An ESMO Guide for Patients, 2013, ESMO, pg. 1-46).
Regarding claims 18 and 21, Garassino overviews personalized medicine for cancer patients with tumors (pg. 1, para. 1), which includes administering a cancer therapy, including Cetuximab, to the patient based on the molecular profile of the tumor (pg. 1, para. 1; Figure 1; Figure 7).
Further regarding claims 18 and 21, as discussed above in claim interpretation, the limitations regarding how the cancer therapy was previously selected using an interpreted profile of the tumor of the patient and how the interpreted profile was previously constructed is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, even though the cancer therapy in Garassino was selected by a different process, the cancer therapy in Garassino is the same as one selected by the process recited in claims 18 and 21. Therefore, the cancer therapy selected in Garassino anticipates the cancer therapy selected in the claims.
Regarding claim 19, the broadest reasonable interpretation of the claim only requires “…h) identifying mutational characteristics in the sample…and using the identified characteristics in constructing the interpreted profile” (e.g. the elected species of information used in constructing the interpreted profile), which as discussed above in the 112(b) rejection of the claim has been interpreted to further define the process in which the interpreted profile was previously constructed. Because claim 18, from which claim 19 depends, does not require constructing the interpreted profile within the metes and bounds of the claim, claim 19 is rejected for the same reasons discussed above for claim 18.
Regarding claim 23, as discussed above in the 112(b) rejection of the claim, claim 23 is interpreted to further define the process in which the interpreted profile was previously constructed. Because claim 21, from which claim 23 depends, does not require constructing the interpreted profile within the metes and bounds of the claim, claim 23 is rejected for the same reasons discussed above for claim 21.
Therefore, Garassino anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 16-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598).
Regarding claims 1 and 16-17, Helleday et al. discloses a method of characterising a DNA sample from a tumor of a patient (Abstract; pg. 585, col. 1, para. 1, e.g. the mutational portrait is obtained after a cancer is removed and then sequenced), comprising the following steps:
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including base substitution signatures (Figure 1; pg. 586, col. 1, para. 3 to col. 2, para. 1; Box 1, e.g. base substitution signatures extracted from sequenced tumor of patient).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including structural variant (i.e. rearrangement) signatures (Figure 1; pg. 594, col. 1, para. 2).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including indel signatures (i.e. three of the recited catalogues of mutational signatures) (Figure 1; pg. 592, col. 2, para. 5 to pg. 593, col. 1, para. 1 to col. 2, para. 2) .
Helleday et al. further discloses constructing a final mutational portrait from a plurality of mutational signatures in the sample (Figure 1; pg. 585, col. 1, para. 1; pg. 596, col. 2, para. 2).
Regarding claim 2, Helleday et al. discloses obtaining the mutational signatures involves identifying mutational characteristics indicative of mutational processes in DNA repair (i.e. a pathophysiological process relating to DNA damage response processes) (Figure 2, e.g. multiple signatures relating to DNA repair pathway processes), and that these signatures pertaining to the processes in DNA repair are used in constructing the final mutational portrait (i.e. the interpreted profile) (Figure 1, e.g. signature D represents a DNA repair pathway that is awry).
Regarding claim 6, Helleday et al. further discloses identifying the presence of mis-match repair deficiency (MMR) in a sample based on the presence of base substitution and indel signatures (pg. 592, col. 1, para. 2; pg. 593, col. 2, para. 1; Figure 2, e.g. "Mismatch repair awry" based on signatures 6, 20, and 26), and that these signatures (i.e. the identification of mismatch repair deficiency) can be used in constructing a final mutational portrait (i.e. the interpreted profile) (Figure 1; pg. 597, col. 2, para. 2).
Regarding claim 25, Helleday et al. discloses the various signatures can be determined in a breast cancer of a patient (pg. 493, col. 1, para. 2 and col. 2, para. 2; pg. 594, col. 2, para. 2), and the signatures are detected using next-generation whole-genome sequencing (i.e. massively parallel sequencing) (Abstract; Box 1).
Regarding claim 26, Helleday et al. further discloses the DNA sample can be a biopsy (pg. 597, col. 2, para. 1).

Helleday et al. does not disclose the following limitations:
Regarding claims 1, 6, 16-17, while Helleday et al. generally overviews the process in which a plurality of mutational signatures can be identified in a cancer and then used to construct a final mutational portrait for a patient, and discloses that the mutational signatures can include base substitution signatures, rearrangement signatures, and indel signatures, as well as represent mismatch repair deficiency, as discussed above, Helleday et al. does not explicitly disclose identifying each of these types of signatures within the same tumor sample and using each of them in constructing the interpreted profile, as claimed. However, Helleday et al. suggest this limitation by disclosing that each cancer genome may carry one or more mutational signatures and that molecular genomic profiling should incorporate all mutations regardless of whether they are causative or consequential (pg. 597, col. 1, para. 1 to col. 2, para. 1). Helleday et al. further discloses knowledge of signatures could inform clinical decision making regarding potential sensitivity to therapeutics (pg. 597, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Helleday et al. to have obtained the various types of mutational signatures (base substitution, rearrangement, and indel), including the presence of base substitution and indel signatures indicative of mismatch repair deficiency, present in the DNA sample of a tumor for which the final mutational portrait is being obtained given Helleday discloses that each cancer genome can carry one or more mutational signatures, that these mutational signatures can include base substation, indel, and rearrangement signatures and further represent an identification of mismatch pair deficiency, and all mutations should be incorporated into genetic profiling (Figure 2; pg. 586, col. 1, para. 2; pg. 596, col. 2, para. 2; pg. 597, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the method of obtaining and combining these signatures of Helleday et al. with the suggestion of Helleday et al. to incorporate all mutations to inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. provides examples of each of the types of mutational signatures that can be used in a final mutational portrait (pg. 586, col. 1, para. 2), such that each of the base substitution, rearrangement, and indel signatures could be obtained for a single patient. 

Further regarding claim 1¸ Helleday et al. does not explicitly disclose selecting the patient for treatment with a cancer therapy. However, Helleday et al. discloses knowledge of mutational signatures of a patient could inform clinical decision making regarding sensitivity to therapeutics (Abstract; pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; pg. 597, col. 1, para. 1), and that detailed annotation of mutational signatures takes us a step closer to more tailored treatments and therapeutic strategies that selectively target processes responsible for specific signatures (pg. 597, col. 1, para. 1 to col. 2, para. 2), which suggest selecting the patient for treatment with a cancer therapy.
It would have been further prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. to have further selected the patient for treatment with a cancer therapy, as suggested by Helleday et a. (Abstract; pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; pg. 597, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. with the suggestion of Helleday et al. in order to provide more tailored treatments that selectively target processes responsible for specific mutational signatures for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1 to col. 2, para. 2), thus improving clinical outcome. This modification would have had a reasonable expectation of success because  Helleday et al. discloses specific mutations in the signatures can be exploited as therapeutic anticancer targets (Figure 1), and the claims do not require any specific cancer therapy is selected or how it is selected, such that the patient could be selected for treatment with any targeted therapy.

Further regarding claim 16-17, Helleday et al. does not disclose a computer program product comprising instructions for performing the method (claim 16), or a computer having a processor comprising the computer program product (claim 17). However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04. III.
Therefore, the invention is prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. as applied to claim 1 above, and further in view of Telli et al. (Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancers, 2016, Clin Cancer Res, 22(15), pg. 3764-3773 and suppl.; Pub. Date: 03 March 2016), as evidenced by Timms et al. (Association of BRCA1/2 defects with genomic scores predictive of DNA damage repair deficiency among breast cancer subtypes, 2014, Breast Cancer Research, 16:475, pg. 1-9, suppl.).
Regarding claim 4, Helleday et al., as applied to claim 1 above, makes obvious determining the presence of a base substitution signature, rearrangement signature, and rearrangement signature in the sample.
Regarding claim 4, Helleday et al. does not disclose generating, from two or more of the determinations, a probabilistic score, and based on said probabilistic score, identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Telli et al., as evidenced by Timms et al.
Regarding claim 4, Telli et al. discloses a method for assessing homologous recombination deficiency (HRD) in a cancer patients (Abstract), which comprises determining an HRD score of a tumor indicative of a probability of being HR-deficient (i.e. a probabilistic score), and using the score to determine whether the sample has a high likelihood of being HR-deficient  (pg. 3, para. 3; pg. 7, para. 7, e.g. HRD-score above 42 means 95% chance of being HRD deficient). Telli et al. further discloses the HRD score used to determine HR deficiency can be used as predictors of response to chemotherapy, and identifying an HRD has the potential to identify patients likely to respond to DNA-damaging therapy  (pg. 11, para. 2 to pg. 12, para. 1). Telli et al. further discloses the HRD score was determined from telomer allelic imbalance (TAI), large-scale state transition (LST), and loss of heterozygosity (LOH) scores, and that these TAI, LST, and LOH scores were determined as described in Timms et al. (suppl., pg. 2, para. 2)
Further regarding claim 4, Timms et al. discloses calculating the LOH score, used in Telli et al., based on a number of LOH regions longer than 15 Mb (i.e. based on the presence of deletion signatures in the sample) (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores), and calculating the TAI score used in Telli at al. by counting regions extending to subtelomeres that do not cross the centromere that include a minimum number of SNPs (i.e. the presence of base substitution signatures) (Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores. Accordingly, the HRD score is calculated from determinations of base substitution and deletion signatures within the sample, as claimed.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al., as applied to claim 1 above, to have used the presence of at least one base substitution signature and indel signature in determining a probabilistic score, and then identifying whether the sample has a high or low likelihood of being HR-deficient using the score, as shown by Telli et al. (pg. 3, para. 3; pg. 7, para. 7; suppl. pg. 2, para. 2), as evidenced by Timms et al. (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. with the method of Telli et al., as evidenced by Timms et al., to identify patients likely to respond to DNA-damaging therapy based on their HRD status, as shown by Telli et al. (pg.1 1, para. 2 to pg. 12, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses obtaining single base substation and insertion/deletion signatures of a sample, such that the scores of Telli et al. and Timms et al. could be applied to the data of Helleday et al. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. as applied to claim 1 above, and further in view of Garassino (Personalised Cancer Medicine: An ESMO Guide for Patients, 2013, ESMO, pg. 1-46).
Regarding claim 12, Helleday et al., as applied to claim 1 above, discloses characterizing a DNA sample obtained from a tumor.
Regarding claim 12, Helleday et al., as applied to claim 1 above, does not disclose determining the prognosis from the constructed interpreted profile. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Garassino. 
Regarding claim 12¸Garassino overviews personalized medicine for cancer patients with tumors (pg. 1, para. 1), and discloses that DNA analysis of a tumor can be used to identify new prognostic factors, linked to treatment, that can be used to predict treatment outcomes (pg. 32, para. 5 to pg. 33, para. 1-3), and further discloses molecular profiles of a tumor can be used to identify an actionable mutation, and thus treatment with an already approved drug, and further indicate a prognosis for the patient based on the profile (Figure 1). Garassino further discloses identifying prognostic factors means that patients, through their genetic characteristics, can receive the most appropriate and effective drug (pg. 33, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. to have used the interpreted profile to have determined a prognosis, as shown by Garassino (pg. 32, para. 5 to pg. 33, para. 1-3; Figure 1). One of ordinary skill in the art would have been motivated to combine the methods of Helleday et al. and Garassino to provide patients with the most appropriate and effective drug, as shown by Garassino (pg. 33, para. 2). This modification would have had a reasonable expectation of success because Helleday et al. suggests ongoing mutational processes, such as in the final mutational portrait (i.e. the interpreted profile), could be used as a prognostic indicator (pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; Figure 1), such that the method of Garassino is applicable to the interpreted profile of Helleday et al. Therefore, the invention is prima facie obvious.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598) in view of Garassino (Personalised Cancer Medicine: An ESMO Guide for Patients, 2013, ESMO, pg. 1-46) and Telli et al. (Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancers, 2016, Clin Cancer Res, 22(15), pg. 3764-3773 and suppl.; Pub. Date: 03 March 2016), as evidenced by Timms et al. (Association of BRCA1/2 defects with genomic scores predictive of DNA damage repair deficiency among breast cancer subtypes, 2014, Breast Cancer Research, 16:475, pg. 1-9, suppl.).
Regarding claims 20 and 22¸ Helleday et al. discloses a method of characterising a DNA sample from a tumor of a patient (Abstract; pg. 585, col. 1, para. 1, e.g. the mutational portrait is obtained after a cancer is removed and then sequenced), comprising the following steps:
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including base substitution signatures (Figure 1; pg. 586, col. 1, para. 3 to col. 2, para. 1; Box 1, e.g. base substitution signatures extracted from sequenced tumor of patient).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including structural variant (i.e. rearrangement) signatures (Figure 1; pg. 594, col. 1, para. 2).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including indel signatures (i.e. three of the recited catalogues of mutational signatures) (Figure 1; pg. 592, col. 2, para. 5 to pg. 593, col. 1, para. 1 to col. 2, para. 2) .

Helleday et al. does not disclose the following limitations:

Regarding claim 20, Helleday et al. does not disclose administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein said interpreted profile is constructed by the method of claim 1. 
Regarding claim 22, Helleday et al. does not disclose administering a cancer therapy to the patient that is selected based on an interpreted profile of a tumour from the patient, wherein the interpreted profile has been constructed by the claimed method of characterizing a DNA sample obtained from a tumor of the patient.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Garassino.
Regarding claims 20 and 22, Garassino overviews personalized medicine for cancer patients with tumors (pg. 1, para. 1), which includes administering a cancer therapy, including Cetuximab, to the patient based on the molecular profile of the tumor (pg. 1, para. 1; Figure 1; Figure 7). Furthermore, the limitations regarding how the cancer therapy was previously selected using an interpreted profile of the tumor of the patient and how the interpreted profile was previously constructed is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, even though the cancer therapy in Garassino was selected by a different process, the cancer therapy in Garassino is the same as one selected by the claimed processes in claims 20 and 22.
It would have been prima facie obvious, to one of ordinary skill in the art, to have modified the method made obvious by Helleday et al. to have administered a cancer therapy to the patient based on the molecular profile of the patient (e.g. the constructed interpreted profile), as shown by Garassino (pg. 1, para. 1; Figure 1; Figure 7). One of ordinary skill in the art would have been motivated to combine the methods of Helleday et al. and Garassino to provide more tailored treatments that selectively target processes responsible for specific mutational signatures for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1 to col. 2, para. 2), thus improving clinical outcome. This modification would have had a reasonable expectation of success because  Garassino discloses that a molecular profile of a patient can be used select what cancer therapy to administer, such that the interpreted profile of Helleday et al. (e.g. a molecular profile) could be used to select a therapy to administer. Therefore, the invention is prima facie obvious.

Further regarding claims 20 and 22, Helleday et al. does not disclose generating, from two or more of the determinations, a probabilistic score, and based on said probabilistic score, identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Telli et al., as evidenced by Timms et al.
Regarding claims 20 and 22, Telli et al. discloses a method for assessing homologous recombination deficiency (HRD) in a cancer patients (Abstract), which comprises determining an HRD score of a tumor indicative of a probability of being HR-deficient (i.e. a probabilistic score), and using the score to determine whether the sample has a high likelihood of being HR-deficient  (pg. 3, para. 3; pg. 7, para. 7, e.g. HRD-score above 42 means 95% chance of being HRD deficient). Telli et al. further discloses the HRD score used to determine HR deficiency can be used as predictors of response to chemotherapy, and identifying an HRD has the potential to identify patients likely to respond to DNA-damaging therapy  (pg. 11, para. 2 to pg. 12, para. 1). Telli et al. further discloses the HRD score was determined from telomer allelic imbalance (TAI), large-scale state transition (LST), and loss of heterozygosity (LOH) scores, and that these TAI, LST, and LOH scores were determined as described in Timms et al. (suppl., pg. 2, para. 2)
Further regarding claims 20 and 22, Timms et al. discloses calculating the LOH score, used in Telli et al., based on a number of LOH regions longer than 15 Mb (i.e. based on the presence of deletion signatures in the sample) (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores), and calculating the TAI score used in Telli at al. by counting regions extending to subtelomeres that do not cross the centromere that include a minimum number of SNPs (i.e. the presence of base substitution signatures) (Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores. Accordingly, the HRD score is calculated from determinations of base substitution and deletion signatures within the sample, as claimed.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al., as applied to claim 1 above, to have used the presence of at least one base substitution signature and indel signature in determining a probabilistic score, and then identifying whether the sample has a high or low likelihood of being HR-deficient using the score, as shown by Telli et al. (pg. 3, para. 3; pg. 7, para. 7; suppl. pg. 2, para. 2), as evidenced by Timms et al. (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. with the method of Telli et al., as evidenced by Timms et al., to identify patients likely to respond to DNA-damaging therapy based on their HRD status, as shown by Telli et al. (pg.1 1, para. 2 to pg. 12, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses obtaining single base substation and insertion/deletion signatures of a sample, such that the scores of Telli et al. and Timms et al. could be applied to the data of Helleday et al. Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598) in view of Garassino (Personalised Cancer Medicine: An ESMO Guide for Patients, 2013, ESMO, pg. 1-46).
Regarding claim 24¸ Helleday et al. discloses a method of characterising a DNA sample from a tumor of a patient (Abstract; pg. 585, col. 1, para. 1, e.g. the mutational portrait is obtained after a cancer is removed and then sequenced), comprising the following steps:
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including base substitution signatures (Figure 1; pg. 586, col. 1, para. 3 to col. 2, para. 1; Box 1, e.g. base substitution signatures extracted from sequenced tumor of patient).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including structural variant (i.e. rearrangement) signatures (Figure 1; pg. 594, col. 1, para. 2).
Helleday et al. discloses determining a catalogue of mutational signatures present in a sample, including indel signatures (i.e. three of the recited catalogues of mutational signatures) (Figure 1; pg. 592, col. 2, para. 5 to pg. 593, col. 1, para. 1 to col. 2, para. 2) .
Helleday et al. further discloses constructing a final mutational portrait from a plurality of mutational signatures in the sample (Figure 1; pg. 585, col. 1, para. 1; pg. 596, col. 2, para. 2).

Helleday et al. does not disclose the following limitations:
Regarding claims 24, while Helleday et al. generally overviews the process in which a plurality of mutational signatures can be identified in a cancer and then used to construct a final mutational portrait for a patient, and discloses that the mutational signatures can include base substitution signatures, rearrangement signatures, and indel signatures, as discussed above, Helleday et al. does not explicitly disclose identifying each of these types of signatures within the same tumor sample and using each of them in constructing the interpreted profile, as claimed. However, Helleday et al. suggest this limitation by disclosing that each cancer genome may carry one or more mutational signatures and that molecular genomic profiling should incorporate all mutations regardless of whether they are causative or consequential (pg. 597, col. 1, para. 1 to col. 2, para. 1). Helleday et al. further discloses knowledge of signatures could inform clinical decision making regarding potential sensitivity to therapeutics (pg. 597, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Helleday et al. to have obtained the various types of mutational signatures (base substitution, rearrangement, and indel) present in the DNA sample of a tumor for which the final mutational portrait is being obtained given Helleday discloses that each cancer genome can carry one or more mutational signatures, that these mutational signatures can include base substation, indel, and rearrangement signatures and all mutations should be incorporated into genetic profiling (Figure 2; pg. 586, col. 1, para. 2; pg. 596, col. 2, para. 2; pg. 597, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the method of obtaining and combining these signatures of Helleday et al. with the suggestion of Helleday et al. to incorporate all mutations to inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. provides examples of each of the types of mutational signatures that can be used in a final mutational portrait (pg. 586, col. 1, para. 2), such that each of the base substitution, rearrangement, and indel signatures could be obtained for a single patient. 

Further regarding claim 24, Helleday et al. does not disclose administering a cancer therapy to the patient selected based on the constructed interpreted profile. However, this limitation was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Garassino et al. 
Regarding claim 24, Garassino overviews personalized medicine for cancer patients with tumors (pg. 1, para. 1), which includes administering a cancer therapy, including Cetuximab, to the patient based on the molecular profile of the tumor (pg. 1, para. 1; Figure 1; Figure 7).
It would have been prima facie obvious, to one of ordinary skill in the art, to have modified the method made obvious by Helleday et al. to have administered a cancer therapy to the patient based on the molecular profile of the patient (e.g. the constructed interpreted profile), as shown by Garassino (pg. 1, para. 1; Figure 1; Figure 7). One of ordinary skill in the art would have been motivated to combine the methods of Helleday et al. and Garassino to provide more tailored treatments that selectively target processes responsible for specific mutational signatures for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1 to col. 2, para. 2), thus improving clinical outcome. This modification would have had a reasonable expectation of success because  Garassino discloses that a molecular profile of a patient can be used select what cancer therapy to administer, such that the interpreted profile of Helleday et al. (e.g. a molecular profile) could be used to select a therapy to administer. Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, and 16-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 35-36 of copending Application No. 16/096,723 (reference application) in view of Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1 and 16-17¸reference claim 1 discloses determining the presence of base substitution signatures, rearrangement signatures, and indel signatures in a DNA sample from a tumor (i.e. determining catalogues of base substitution signatures, rearrangement signatures, and indel signatures). 
Regarding instant claims 4, 20, and 22¸ refence claim 1 discloses the limitations of instant claim 4.
Regarding instant claims 18 and 21, reference claim 22 discloses administering a PARP inhibitor (i.e. a cancer therapy) to the cancer patient based on the characterization of the DNA sample of the patient. Specifically regarding how the cancer therapy was selected, the limitations are a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, even though the cancer therapy in the reference claims was selected by a different process, the cancer therapy in the reference claims is the same as one selected by the process recited in instant claims 18 and 21.
Regarding instant claims 19 and 23, reference claim 22 discloses the limitations of instant claims 19 and 23 for the same reasons discussed above for instant claims 18 and 21 because the limitations in instant claims 19 and 23 serve to further limit the process in which the interpreted profile was previously constructed.
Regarding instant claim 24, reference claim 1 discloses determining the presence of base substitution signatures, rearrangement signatures, and indel signatures in a DNA sample from a tumor (i.e. determining catalogues of base substitution signatures, rearrangement signatures, and indel signatures). 
Further regarding instant claim 24, reference claim 22 discloses administering a PARP inhibitor (i.e. a cancer therapy) to the cancer patient based on the characterization of the DNA sample of the patient.
Regarding instant claim 25, reference claim 35 discloses the patient is a breast cancer patient. Further regarding the process in which a)-e) were previously detected using massively parallel sequencing, this limitation is a product by process limitation that only serves to define the process in which the sequencing data was previously detected. Given the signatures of reference claim 35 are the same as those of instant claim 25, reference claim 35 shows the limitations of instant claim 25.
Regarding instant claim 26, reference claim 36 discloses the DNA sample is from a biopsy from the patient.

The reference claims do not disclose the following limitations:
Regarding instant claims 1, 16-17, and 24, the reference claims do not disclose constructing an interpreted profile using the determined base substitution signatures, rearrangement signatures, and indel signatures. 
Regarding instant claim 2, the reference claims do not disclose identifying mutational characteristics in the sample that are informative of pathophysiological processes that are targetable including signatures relating to the immunological responses or to other DNA damage response processes, and using the identified characteristics in constructing the interpreted profile
Regarding instant claim 6, the reference claims do not disclose identifying the presence of mis-match repair deficiency in the sample by using the presence or absence of base substitution signatures and indel signatures,
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Helleday et al.
Regarding claims 1, 2, 6, 16-17, and 24 while Helleday et al. generally overviews the process in which a plurality of mutational signatures can be identified in a cancer and then used to construct a final mutational portrait for a patient, and discloses that the mutational signatures can include base substitution signatures, rearrangement signatures, and indel signatures, as well as represent mismatch repair deficiency (pg. 586, col. 1, para. 2; Figure 1-2). Helleday et al. further discloses obtaining the mutational signatures involves identifying mutational characteristics indicative of mutational processes in DNA repair (i.e. a pathophysiological process relating to DNA damage response processes) (Figure 2, e.g. multiple signatures relating to DNA repair pathway processes), and that these signatures pertaining to the processes in DNA repair are used in constructing the final mutational portrait (i.e. the interpreted profile) (Figure 1, e.g. signature D represents a DNA repair pathway that is awry), as recited in claim 2. Helleday et al. further discloses that each cancer genome may carry one or more mutational signatures and that molecular genomic profiling should incorporate all mutations regardless of whether they are causative or consequential (pg. 597, col. 1, para. 1 to col. 2, para. 1). Helleday et al. further discloses knowledge of signatures could inform clinical decision making regarding potential sensitivity to therapeutics (pg. 597, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims to have used the mutational signatures (base substitution, rearrangement, and indel), including the presence of base substitution and indel signatures indicative of mismatch repair deficiency and the mutational characteristics informative of pathophysiological processes, present in the DNA sample in constructing a final mutational portrait (i.e. an interpreted profile), given Helleday discloses that each cancer genome can carry one or more mutational signatures, that these mutational signatures can include base substation, indel, and rearrangement signatures, and all mutations should be incorporated into genetic profiling (Figure 2; pg. 586, col. 1, para. 2; pg. 596, col. 2, para. 2; pg. 597, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Helleday et al. to incorporate all mutations in a final mutational portrait to inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. provides examples of each of the types of mutational signatures that can be used in a final mutational portrait (pg. 586, col. 1, para. 2), such that each of the base substitution, rearrangement, and indel signatures of the reference claims could be included in a final interpreted profile.

Further regarding instant claims 16-17, The reference claims do not disclose a computer program product comprising instructions for performing the method (claim 16), or a computer having a processor comprising the computer program product (claim 17). However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04. III.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631